Title: To George Washington from La Luzerne, 4 February 1780
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


          
            Monsieur
            Philadelphie le 4. fevrier 1780.
          
          L’année derniere une Compagnie, à la tete de laquelle se trouve M. Duer a proposé au Ministere du Roi de fournir à la Marine françoise des Bois de Construction et des matieres. Ces offres étant de nature à mettre dans nos mains de nouveaux moyens d’accroitre nos Forces Navales ont été bien acceuillies; mais les Circonstances n’ont pas permis d’Exécuter le plan qu’on avoit fourni de Faire descendre ces Bois jusqu’à la Mer par la riviere du Nord. Cette même Compagnie fait aujourd’hui des offres d’une execution plus Facile quant aux transports de ses bois jusqu’à la Mer. Elles consistent a tirer des Forets situées sur les parties supérieures de la Delaware et à les conduire par eau jusqu’à philadelphie, avant le mois d’octobre prochain. Votre Excellence verra par la Copie d’une lettre ci-jointe de M. Duer quelles sont les difficultés qui s’oposent à L’Exécution de son plan, et la maniere dont il pense qu’on pourroit les lever. il a désiré que je vous fisse part de ses projets et que je vous Fisse Connoitre L’utilité dont ils peuvent être pour le soutien de la Marine de S.M. Je me suis prété â ses demandes d’autant plus volontier⟨s⟩ que nous ne Saurions en effet trop multiplier les moyens de tenir nos forces navales Sur un pied respectable Quant au desir qu’il a de Faire protéger Ses ouvriers par un détachement de votre armée pendant L’Espace de sept semaines, je n’ai absolument aucune opinion à avoir sur cette Matiere, et vous saurez beaucoup mieux que moi, Monsieur, si L’utilité générale peut se Concilier avec ses demandes. Je suis avec un respectueux attachement De Votre Excellence Le très humble et très obeissant serviteur
          
            Le che. de la luzerne
          
        